          Case 1:16-cv-00074-YK Document 72 Filed 12/20/19 Page 1 of 1


                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BENEZET CONSULTING, LLC, et al., :
    Plaintiffs                   :
                                 :                           No. 1:16-cv-00074
                                 :
    v.                           :                           (Judge Kane)
                                 :
KATHY BOOCKVAR and               :
JONATHAN MARKS,                  :
    Defendants                   :

                                          ORDER

       AND NOW, on this 20th day of December 2019, upon consideration of Defendants’

motion for summary judgment (Doc. No. 41) and Plaintiffs’ motion for partial summary

judgment (Doc. No. 44), and the Court having observed that subsequent to the commencement of

this action, Section 2869 of Pennsylvania’s Election Code was amended, in part, such that the

“affidavit” requirement was removed from this provision of the Election Code,1 IT IS

ORDERED THAT Plaintiffs are directed to SHOW CAUSE, on or before January 6, 2020,

why Defendants’ motion for summary judgment should not be granted as to Plaintiffs’

challenges to the Notarization Requirement, as set forth in Counts III, IV, and VIII of the second

amended complaint, on the basis that said challenges are now moot.

                                                     s/ Yvette Kane
                                                     Yvette Kane, District Judge
                                                     United States District Court
                                                     Middle District of Pennsylvania



1
  See 25 P. 2019 Pa. Legis. Serv. Act 2019-77 (S.B. 421) (Purdon’s) (striking the term
“affidavit” from the text of Section 2869 and, instead, stating that “[e]ach sheet shall have
appended thereto the statement of the circulator of each sheet, setting forth, subject to the
penalties of 18 Pa. C.S. § 4904 (relating to unsworn falsification to authorities)” that he or she
meets the other criteria set forth in Section 2869); see also Openpittsburgh.org v. Defazio, 2:16-
cv-01075 (W.D. Pa. Nov. 26, 2019) (Doc. No. 95 at 16-17) (arguing in support of a motion to
dismiss that Act 77 of 2019 “did away with the notary requirement in [Section] 2869” by
removing the term “affidavit” from that section and “[w]ith this change in the law, [the]
[p]laintiffs’ challenge to the notarization requirement is now moot”).
